OPINION OF THE COURT
Per Curiam.
Jennie M. Dellaria has submitted an affidavit dated May 22, *152006, wherein she tenders her resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Ms. Dellaria was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 13, 1989.
Ms. Dellaria avers that the Grievance Committee is currently investigating one complaint of professional misconduct against her which alleges, inter alia, that a check she drew on her attorney trust account at North Fork Bank was dishonored when presented for payment due to insufficient funds. She acknowledges that if charges were predicated upon the misconduct in question, she could not successfully defend herself on the merits against them.
Ms. Dellaria acknowledges that her resignation is submitted subject to any application which could be made by the Grievance Committee for the Second and Eleventh Judicial Districts to direct that she make restitution and that she reimburse the New York Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). She acknowledges the continuing jurisdiction of the Court to make such an order. Ms. Dellaria is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against her and she specifically waives the opportunity afforded her by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of Ms. Dellaria’s proffered resignation.
Inasmuch as Ms. Dellaria’s resignation complies with all pertinent Court rules, it is accepted and, effective immediately, she is disbarred and her name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, PJ., Florio, Miller, Schmidt and Dillon, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jennie M. Dellaria is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Jennie M. Dellaria shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jennie M. Dellaria is commanded to desist and refrain from (1) practicing law in any form, either as principal or as *16agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the resignor, Jennie M. Dellaria, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).